Although I concur in the sustaining of the assignments of error, I cannot concur in the remand to the trial court to determine the basic legal issue as to the holding classification being on its face contrary to the mandate of R.C. 124.14.
It is difficult at best to reconcile creation of a holding classification with the requirement of R.C. 124.14 (and R.C.124.20), that positions be grouped into classifications consisting of positions "similar enough in duties and responsibilities to be described by the same title." Nor is the holding classification consistent with the director's duty under R.C. 124.14(A) to "describe the duties and responsibilities of the class and establish the qualifications for being employed in that position." In other words, R.C. 124.14(A) neither contemplates nor authorizes the creation of a holding classification. Rather, it is the mandatory duty for the director to classify each position into a classification in the ordinary job classification plan. If a particular position does not fit into any of the job classifications created, then it is the duty of the director to create a new classification into which the position can be placed. A holding classification, by its very nature, is inconsistent with the requirements of R.C.124.14 for a classification plan. In other words, Ohio Adm. Code123:1-7-16 is inconsistent with R.C. 124.14, insofar as its creates a "holding division."
Although a reversal and remand is appropriate, the remand should be with instructions that the common pleas court reverse the order of the board and remand for further proceedings consistent with the determination that the *Page 361 
position held by appellant cannot properly be placed in a so-called holding classification.